Attorney’s Docket Number: 14287US02CON
Filing Date: 03/16/2021
Claimed Priority Date: 07/10/2019 (CON of 16/477,119 now PAT 10,991,822) 
    02/22/2018 (371 of PCT/JP2018/006494)
			    02/24/2017 (JP 2017-033097)
Applicants: Nagahisa et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Application and Preliminary Amendment                 filed on 03/16/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The application serial no. 17/202,347 filed on 03/16/2021 has been entered.  Pending in this Office Action are claims 2 and 4-22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 4-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim 2 recites, among other limitations, “a channel epitaxial layer of the first conductivity type formed on a surface of the first well region in the absence of the source region and having a lower impurity concentration of the first conductivity type than the source region” at L. 8-10; and “a gate pad formed above the second well region and connected with the gate electrode”, at L. 18-19. The original application (see, e.g., Fig. 8 and Par. [0113]) fails to support the limitations identified supra, in combination with the reminder of the claim. 
Claim 4 recites, among other limitations, “a channel epitaxial layer of the first conductivity type formed on a surface of the first well region in the absence of the source region and having a lower impurity concentration of the first conductivity type than the source region” at L. 8-10; “a second well region of the second conductivity type provided in the surface layer of the drift layer to be continuous with at least one of the first well regions”, at L. 14-15; “a gate pad formed above the second well region and connected with the gate electrode”, at L. 18-19; and “wherein the second well region is in ohmic connection with the source electrode through a first well region contact hole on the first well region”, at L. 26-27. The original application (see, e.g., Fig. 8 and Par. [0113]) fails to support the limitations identified supra, in combination with the reminder of the claim. 
Claims 5-20 depend from claim 2, and claims 21-22 depend from claim or 4, thus respectively inherit the deficiencies identified supra.
The applicant may cancel the claims, amend the claims, or demonstrate explicit support for the claimed subject matter in the original disclosure (e.g., by citing specific excerpts from Specification or features in Drawings, as filed). A broad statement alleging support for the claimed subject matter will be considered non-persuasive.
Furthermore, in the interest of compact prosecution, and due to the feature-heavy nature of the claims, Applicant is requested to provide an annotated claim set, clearly identifying claimed features with corresponding reference characters of a figure in Drawings, in support of his arguments.

Conclusion








The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose SiC VDMOS transistors comprising an epitaxial channel layer, and having some features similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814